January 18, 1923. The opinion of the Court was delivered by
For the reasons therein stated the decree of his Honor, the Circuit Judge, is affirmed.
MR. JUSTICE WATTS concurs.
MR. JUSTICE MARION concurs in result.
MR. JUSTICE FRASER: I dissent.
I cannot see how this act can be constitutional. Eight counties are exempt from its operation. "Provided that this act shall not apply to the counties of Sumter," etc. The named counties are entirely exempt from its operation. It cannot be successfully held that we may strike out the unconstitutional proviso and leave the act there, so that the act applies to the whole state. It cannot operate in Abbeville County, because the statute specifically says it shall not. No reason has been suggested for a difference in the recording laws.
It seems to me that, as to the $520.34, the appellant should be protected.
MR. JUSTICE COTHRAN concurs.